DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “218” has been used to designate both the stackable extension and the downwardly extending lip.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: reference character “218” has been used to designate both the stackable extension and the downwardly extending lip; and reference character “216” has been used to designate both the hanging extensions and opposing channel walls.  
Appropriate correction is required.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  in claim 1, “the” should be inserted before the second occurrence of “opposing” in line 10; and, in claim 3, “the” should be inserted before both occurrences of “frame” and “rim” in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear if “opposing frame receiving channels” in line 7 recite the plurality of vertically extending frame receiving channels of line 6 or separate, additional frame receiving channels.
In claim 14, it is unclear if “opposing frame receiving channels” in line 3 recite the plurality of vertically extending frame receiving channels of lines 2-3 or separate, additional frame receiving channels.
Claim 15 recites occurrences of the limitation "the upper edge" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

In claim 20, it is unclear if “opposing frame receiving channels” in line 3 recite the plurality of vertically extending frame receiving channels of line 2 or separate, additional frame receiving channels. In addition, it is unclear whether “a beehive frame” in line 4 recites one of the plurality of beehive frames of claim 16.
Claims 2-8 and 17-19 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9-11, 13-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hive Butler, Honey Season is Here! (https://www.indiegogo.com/projects/hive-butler-honey-season-is-here#/), hereinafter “Hive Butler”.
 claim 1, Hive Butler discloses a beehive frame storage apparatus, comprising: an open top container including a base panel, opposing side panels, and opposing end panels (see open top container shown in photos on pg. 8-10); a plurality of vertically extending frame separation members protruding inwardly from the opposing end panels (see vertically extending frame separation members protruding inwardly between channels near the top of the end panels in photos on pg. 8 and 10), wherein the plurality of frame separation members define a plurality of vertically extending frame receiving channels therebetween (see channels in photos on pg. 8 and 10); wherein opposing frame receiving channels are configured to receive opposing sides of a beehive frame in a manner sufficient to provide lateral support to the beehive frame (pg. 9 and 13 describe holding frames in the apparatus; opposing sides or ends of the frame can be held within the channels to provide lateral support as shown in the thumbnail photo on pg. 1); a rim defined by an upper edge of the opposing side panels and opposing end panels (see rim in photos on pg. 8-10); and a removable lid configured to engagingly receive and retain the rim in a manner sufficient to form a bee-proof enclosure (pg. 6 and 16 describe a screen-top or solid lid; pg. 4 refers to the original Indiegogo campaign, attached as The Hive Butler—Ultimate Beekeeping Storage Box! in which the lid is shown on pg. 1 and 10, forming an enclosure with the container).
For claim 2, Hive Butler discloses a horizontally extending frame support member located at each of the opposing end panels (see horizontal ledge in photos on pg. 8 and 10), wherein the frame support members are configured to cooperate with hanging extensions of the beehive frame in a manner such that the beehive frame is hangingly suspended between the frame support members (see thumbnail photo on pg. 1).

For claim 7, Hive Butler discloses wherein the lid further includes a mesh portion configured to permit airflow into an interior cavity of the enclosure (pg. 6 and 16 describe a screen-top lid).
For claim 9, Hive Butler discloses a beehive frame storage apparatus, comprising: an open top container having two opposing end wall panels (see open top container shown in photos on pg. 8-10); a horizontally extending frame support member located near an upper portion of each of the opposing end wall panels (see horizontal ledge in photos on pg. 8 and 10), wherein the frame support members are configured to suspend a plurality of beehive frames therefrom (pg. 9 and 13 describe holding frames in the apparatus; opposing sides or ends of the frames can be suspended from the horizontal ledges as shown in the thumbnail photo on pg. 1); and a plurality of vertically extending frame separation members protruding inwardly from each of the opposing end wall panels (see vertically extending frame separation members protruding inwardly 
For claim 10, Hive Butler discloses a lid configured to engagingly cooperate with an upper edge of the open top container in a manner sufficient to form an enclosure (pg. 6 and 16 describe a screen-top or solid lid; pg. 4 refers to the original Indiegogo campaign, attached as The Hive Butler—Ultimate Beekeeping Storage Box! in which the lid is shown on pg. 1 and 10, forming an enclosure with the container).
For claim 11, Hive Butler discloses wherein the lid further comprises a mesh portion configured to permit airflow into an interior cavity of the enclosure (pg. 6 and 16 describe a screen-top lid).
For claim 13, Hive Butler discloses wherein the open top container, the frame support members, and the vertically extending frame separation members are integrally molded of polyethylene in a manner sufficient to form a unitary structure (note this is a product-by-process limitation, and pg. 8 describes HDPE and the container, frame separation members and frame support members are shown in the photos on pg. 8-10 as being integral and, thus, are capable of being formed through a molding process; pg. 4-5 and 16 describe production via a die; Note molding is not pertinent in this instance to the patentability of this product claim because product-by-process limitations are not 
For claim 14, Hive Butler discloses wherein the plurality of frame separation members further define a plurality of vertically extending frame receiving channels therebetween (see channels in photos on pg. 8 and 10), and wherein opposing frame receiving channels are configured to receive opposing sides of the beehive frames (pg. 9 and 13 describe holding frames in the apparatus; opposing sides or ends of the frame can be held within the channels as shown in the thumbnail photo on pg. 1).
For claim 16, Hive Butler discloses a beehive frame storage container, comprising: an open top container structure defined by a base panel, opposing side panels, a first end panel, and a second end panel opposite the first end panel (see open top container shown in photos on pg. 8-10); a first frame support member extending along an upper portion of the first end panel (see horizontal ledge in photos on pg. 8 and 10); a second frame support member extending along an upper portion of the second end panel (see horizontal ledge in photos on pg. 8 and 10), wherein the first frame support member and the second frame support member are substantially parallel (see photos on pg. 8 and 10), and wherein the first frame support member and the second frame support member are configured to suspend a plurality of beehive frames therefrom (pg. 9 and 13 describe holding frames in the apparatus; opposing sides or ends of the frame can be supported by the horizontal ledges as shown in the thumbnail photo on pg. 1); and a removable lid configured to cooperate with an upper edge of the end panels and the opposing side panels in a manner sufficient to form an enclosure (pg. 6 and 16 describe a screen-top or solid lid; pg. 4 refers to the original Indiegogo 
For claim 17, Hive Butler discloses a plurality of vertically extending frame separation members protruding inwardly from the first end panel and the second end panel (see vertically extending frame separation members protruding inwardly between channels near the top of the end panels in photos on pg. 8 and 10), wherein the plurality of frame separation members are configured to maintain the beehive frames in a substantially vertical orientation (pg. 9 and 13 describe holding frames in the apparatus; opposing sides or ends of the frame can be held within the channels such that the frames are maintained in a substantially vertical orientation as shown in the thumbnail photo on pg. 1).
For claim 18, Hive Butler discloses wherein the frame separation members and the frame support members are integrally molded with the open top container structure (note this is a product-by-process limitation, and the container, frame separation members and frame support members are shown in the photos on pg. 8-10 as being integral and, thus, are capable of being formed through a molding process; pg. 4-5 and 16 describe production via a die; Note molding is not pertinent in this instance to the patentability of this product claim because product-by-process limitations are not limited to the manipulations of the recited steps, only the structure implied by the steps. In re Thorpe, 777 F.2d 695, 227 USPQ 964.  See also MPEP 2113).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hive Butler in view of Loic et al. (FR 3042384, machine translation attached).
For claim 4, Hive Butler is silent about wherein each of the plurality of frame separation members extend upwardly from a location at the base panel and terminate at a location vertically below the frame support members.

For claim 5, Hive Butler as modified by Loic et al. teach (references to Loic et al.) wherein a thickness of each of the plurality of frame separation members tapers inwardly from the location at the base panel to the location vertically below the frame support members (see Fig. 5 showing refs. 417 tapering inwardly toward the end panel when moving upward from the bottom).
Claims 6, 8, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hive Butler in view of Hwang (US 6036049).
For claim 6, Hive Butler is silent about wherein the rim further defines at least one carry handle at the upper edge of each side panel and each end panel.

For claim 8, Hive Butler is silent about wherein the base panel further includes a stackable extension and a top surface of the lid further includes a stacking indentation.
Hwang teaches an apparatus capable of storing beehive frames wherein the base panel 6 further includes a stackable extension 96,102 and a top surface of the lid 30 further includes a stacking indentation 98,76 (Figs. 1, 2 and 6; col 7, ln 22-42) in order to increase the stability of the containers when stacked with their lids attached (col 7, ln 22-42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base panel of Hive Butler to include a stackable extension and a top surface of the lid further includes a stacking indentation as taught by Hwang in order to increase the stability of the containers when stacked with their lids attached. 
For claim 15, Hive Butler teaches wherein the container further includes two opposing side panels (see photos on pg. 8-10).
Hive Butler is silent about wherein the upper edge further defines at least one carry handle at the upper edge of each side panel and each end panel.

For claim 19, Hive Butler is silent about at least one carry handle in each of the side panels and the end panels near the upper edge.
Hwang teaches an apparatus capable of storing beehive frames comprising at least one carry handle 94 in each of the side panels 8,10 and the end panels 12,14 near the upper edge (Figs. 1-4; col 7, ln 14-21) in order to provide added rigidity to the container and ease handling of the container (col 7, ln 19-21). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hive Butler to include at least one carry handle in each of the side panels and the end panels near the upper edge as taught by Hwang in order to provide added rigidity to the container and ease handling of the container. 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Croan (US 3820177), Croan (US 3758896), Pierce (US 3579676), Scott et al. (US 5211597), Wu et al. (CN 101878740), Kim (KR 20160000053), Miramond (FR 3007244), and Miramond (WO 2014202901) describe vertically extending frame separation members, frame receiving channels, and/or horizontally extending frame support members.
Harper (US 36088) and Masson (FR 2594636) describe frame separation members toward the bottom, frame receiving channels, and horizontally extending frame support members.
Zhao et al. (CN 106719101) and Louis et al. (CH 440820) describe vertically extending frame separation members distal from the top portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643